Citation Nr: 1517384	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  15-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant should be added to the Veteran's compensation award earlier than April 1, 2011, for accrued benefits purposes 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Army from October 1950 to October 1952, including service in Korea.  The Veteran died in May 2013, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 administrative decision of the Regional Office and Insurance Center (ROIC), Pension Management Center (PMC), in Philadelphia, Pennsylvania in which the Veteran's disability compensation award was amended to reflect the addition of his dependent spouse (the appellant), effective April 1, 2012. 

By a December 2014 rating action, the effective date reflecting the addition of the Veteran's dependent spouse was changed to April 1, 2011.  However, this did not resolve the appeal, as the appellant has asserted that the Veteran had been entitled to a much earlier disability compensation award that reflected the addition of her as his dependent spouse.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Upon the death of a Veteran, periodic monetary benefits to which he or she was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, due and unpaid for a period of not more than two years prior to death, may be paid to certain persons such as the Veteran's surviving spouse, children, or dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2014).  An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the Veteran's death.  This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed all the documents in both the paper claims file and the electronic file.


FINDINGS OF FACT

1.  In a March 1953 rating decision, service connection was granted for a right kidney disability and a 30 percent rating was assigned.  Service connection was also granted for a right rib disability and a 10 percent rating was assigned.  The combined rating was 40 percent.

2.  In September 1955, a VA Form 8-686c (Declaration of Marital Status) was received; the Veteran reported that the appellant was his spouse.

3.  Effective October 1, 1978, Public Law 95-479 amended 38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide additional compensation for dependents of any veteran with service-connected disabilities rated not less than 30 percent. 

4.  At the time of the change in law, VA was required to notify the Veteran of the amendment. 

5.  The evidence of record does not include any VA Form 20-8270 containing message 899B, DEPENDENCY LETTER NOT SENT. 

6.  The appellant has not submitted sufficient evidence to rebut the presumption of regularity as to the mailing of the notice letter concerning the change as to the payment of additional compensation for dependents made by Public Law 95-479. 

7.  The Veteran did not file a claim requesting that his dependent spouse be added to his compensation award until February 2013. 


CONCLUSION OF LAW

An effective date earlier than March 14, 2011, for adding the Veteran's spouse to the compensation award is not warranted.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.114, 3.204, 3.205, 3.400, 3.401 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  As will be explained below, there is no legal basis upon which the benefit sought may be awarded, and the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  The Merits of the Claim

After the Veteran separated from service in 1952, he applied for VA compensation benefits.  In his application, he reported that he was not married.  In a March 1953 rating decision, service connection was granted for a right kidney disability and a 30 percent rating was assigned.  Service connection was also granted for a right rib disability and a 10 percent rating was assigned.  The combined rating was 40 percent.

In May 1954, the Veteran and the appellant married.  The Veteran notified VA of his change in dependency status in a VA Form 686c submitted in September 1955.  

The Veteran's claim for an increased rating was received on March 14, 2012.  Thereafter, a February 2013 rating decision issued by the RO in Hartford, Connecticut granted service connection for a psychiatric disorder.  That same month, the Hartford RO notified the Veteran of this award and also informed him that he was being paid as a single veteran with no dependents.  He was advised that since he was rated above 30 percent disabled, he might be entitled to additional benefits for dependents, but before those additional benefits could be granted, he needed to complete and furnish VA a VA Form 21-686c, Declaration of Status of Dependents.  The Veteran submitted a VA Form 21-686c on February 28, 2013.  He died in May 2013.

In July 2013, the appellant submitted an application for dependency and indemnity compensation (DIC) benefits as the surviving spouse of the Veteran.  She stated that she wanted accrued benefits - namely pending dependency benefits.  

In March 2014, the PMC determined that the appellant was entitled to the Veteran's accrued additional compensation benefits for a dependent spouse for the period from April 1, 2012 to May 1, 2013.  In June 2014, the appellant submitted her Notice of Disagreement (NOD) and stated that she could not find any document stating that she had ever been recognized as the Veteran's dependent.  She argued that she was entitled to many years' worth of additional compensation benefits for a dependent spouse.  Thereafter, in December 2014, the PMC adjusted the effective date for the dependency for spouse award to March 14, 2011.  The appellant continued her appeal for an earlier effective date.

In the December 2014 Statement of the Case (SOC), the PMC explained that the Veteran was not entitled to additional benefits for a dependent spouse in 1955 because his disability rating was 40 percent and not the required 50 percent.  It was noted that due to a change in the law that occurred in 1978, the required disability percentage needed for additional benefits for a dependent spouse was reduced to 30 percent.  It was also noted that the Veteran did not thereafter contact VA until March 2012, and that the April 1, 2011 effective date was one year prior to the date of the claim for additional benefits.  Apparently, as the increased benefits claim was received in March 2012, April 1, 2012 represents the first day of the month in which the requested benefit would be payable, and April 1, 2011 is one year prior to that date.  In her VA Form 9 submitted in January 2015, the appellant indicated that she was seeking an effective date of October 1, 1978.

Effective October 1, 1978, Public Law 95-479 amended 38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide additional compensation for dependents for any veteran with service-connected disabilities rated not less than 30 percent.  This was a change from the prior law that required, as noted, a combined rating of 50 percent or more.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that even if proof is received by the Secretary within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n). 

Regarding additional compensation for dependents, the effective date will be the latest of the: (1) claim date; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

If the payment of additional compensation is due to a change in the law or an administrative issue, the effective date of the increase shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the increase or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g).  If a claim is reviewed at the claimant's request more than a year after the effective date of the law, benefits may be authorized for one year prior to the date of receipt of the request.  38 C.F.R. § 3.114(a)(3).

Following the passage of Pub. L. No. 95-479, VA promulgated a circular setting forth procedures for ROs to follow.  Department of Veterans Benefits (DVB) Circular 21-78-10 provided guidance for the implementation of Pub. L. No. 95-479 and stated that a pre-printed computer letter would be sent as soon as possible (probably mid-November) to all veterans in receipt of compensation totaling 30 percent through 49 percent.  The letter would advise veterans that the new law provided compensation on account of a spouse, child, or dependent parent for veterans having a service-connected disability of 30 percent or more, and that if a claim for those benefits and supporting evidence was received before October 1, 1979, the increased compensation for dependents would be effective from October 1, 1978.  Otherwise, the increased compensation would be available from the date of receipt of the claim and evidence.  The reverse side of the letter was to contain a form to complete and return to the RO to apply for these benefits.  In the event that a computer letter was not sent to a veteran rated 30 to 49 percent disabled, message 899B, DEPENDENCY LETTER NOT SENT, would be generated on a VA Form 20-8270. 

The United States Court of Appeals for Veterans Claims (Court) has indicated that VA may have had a substantive duty to notify veterans, such as the Veteran in this case, who were in receipt of VA compensation at a level between 30 percent and 49 percent of the change in the law and the potential effect of the new law upon their benefit payments.  Gold v. Brown, 7 Vet. App. 315, 319 (1995).  In another case, the Court held that the VA's failure to provide a similar notice required by a VA circular amounted to administrative error.  Blount v. West, 11 Vet. App. 34 (1998). 

Moreover, the Board notes that a DVB circular can have "the force and effect of law."  See Montalvo v. Brown, 7 Vet. App. 312, 314 (1995) (finding that a provision of a DVB circular was substantive because it implemented rather than interpreted the statutory right of election and thereby "affected individual rights and obligations.").  The Court specifically indicated that it did not matter if the circular dealt with the procedures VA was to employ to give effect to the Act.  Id. (citing Fugere v. Derwinski, 1 Vet. App. 103 (1990) ("[I]t affected a substantive right and its placement in a procedural manual cannot disguise its true nature as a substantive rule.").  As noted above, DVB Circular 21-78-10 similarly provided procedural guidelines for the implementation of Pub. L. No. 95-479.  As such, the circular appears to have been substantive, and thus, had "the force and effect of law."  Accordingly, the Board finds that VA did have a duty to notify veterans who were in receipt of VA compensation at a level between 30 percent and 49 percent of the change in law. 

Although the Veteran in this case had been awarded a 40 percent disability rating and was receiving monthly compensation payments in October 1978, neither the paper claims file nor the electronic file contains any copy of such a notice letter issued pursuant to DVB Circular 21-78-10.  To resolve situations such as this one, the Court has noted that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 62 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.  However, the Court has also specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  On the other hand, once the presumption of regularity has been rebutted by clear evidence, the burden of proof shifts to the VA to show that there was compliance with the administrative procedure.

In order to rebut the presumption of administrative regularity in this case, the evidence must show that, in fact, the Veteran did not receive the notice informing him of the 1978 change in the law and there must be clear evidence that shows VA did not provide such notice.  The appellant in this case has stated that the Veteran did not receive the notice at any time.  Evidence or fact of non-receipt may arguably raise an inference that a notice letter was not mailed, but it is not the type of "clear evidence" required to rebut the presumption of regularity.  See Montalvo v. Brown, 7 Vet. App. 312, 314; Ashley 2 Vet. App. 65.  There is nothing in the record that shows that a notice letter was not actually mailed by the RO.  In fact, neither the paper claims file nor the electronic file contains a VA Form 20-8270 with a message 899B indicating that a dependency letter was not sent.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity in RO operations.  Accordingly, it must be presumed that the Veteran was sent a notice letter notifying him of change of the law in 1978, and as such, he was placed on notice to submit his updated dependent information in order to receive additional compensation.

The Board notes that the Veteran did not submit any dependent information following the enactment of Pub. L. No. 95-479.  In fact, he did not submit any such information until February 2013, which was well over a year after the effective date of this liberalizing legislation.  Applicable regulation provides that if a claim is reviewed at the request of a claimant more than one year after the effective date of a change in law, benefits may be authorized for a period of one year prior to the date of the receipt of such request if the requirements for entitlement were in effect at the time of the change in law and continuously remained so.  38 C.F.R. § 3.114(a)(3).

Thus, April 1, 2011, represented the first day of the month following the date one year prior to the date of the receipt of the Veteran's claim for increase in March 2012.  Therefore, the Board finds that entitlement to an effective date prior to April 1, 2011, for additional compensation based on recognition of a dependent spouse, is not warranted.  


ORDER

An effective date prior to April 1, 2011, for additional compensation benefits for a dependent spouse for accrued benefits purposes is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


